Citation Nr: 1504364	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from October 1981 until October 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the RO in Louisville, Kentucky.

In November 2012, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In an April 2012 decision the Board denied this issue.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in November 2014, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's April 2012 decision and remanded this issue back to the Board for development consistent with the Joint Motion.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

A current bilateral foot disorder is not related to service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a bilateral foot disorder on the basis that it is related to service.  As noted above, this issue was previously denied by the Board and is the subject of a Joint Motion for Remand.  The parties to the Joint Motion agreed that remand was warranted because the Board did not adequately address the probative value of the Veteran's hearing testimony.  Accordingly, the Board will address that evidence in detail below.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veterans Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Certain specific conditions are considered chronic diseases under VA Law.  These include arthritis.  Where arthritis is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show that the Veteran was treated for a jammed left 2nd toe on August 29, 1983.  The Veteran reported that the toe had been jammed against a cement block the previous day.  There was slight ecchymosis noted with a hematoma at the 2nd metatarsal joint.  Range of motion was restricted.  There was tenderness on pressure in the entire region.  X-rays revealed no significant abnormalities.  The diagnosis was jamming trauma, 2nd toe, left foot.  Aspirin was prescribed and the Veteran was limited to no running or jumping for 72 hours, during which time he was permitted to wear a soft shoe and to pursue physical training at his own pace.  

A December 25, 1984 record shows that the Veteran was treated for an inversion injury to the right ankle when he slipped on the mess hall steps earlier that evening.  He complained of pain in the right ankle.  There was minimal swelling, but point tenderness over the anterior ankle/talus was noted.  The ankle was stable and neurovascularly intact.  X-rays revealed evidence of an avulsion fracture of the right anterior talus, which was thought to represent an "old injury."  The post-x-ray diagnosis on December 26, 1984 was a probable forefoot sprain.  The injury was treated with a splint.  

On April 30, 1985, the Veteran was treated for a left foot injury incurred while playing basketball when someone stepped on his left foot as he was twisting around for a shot.  The Veteran complained of pain along the arch and dorsum of the foot.  There was swelling along the lateral left side of the foot and tenderness to palpation.  There was pain along the inferior aspect of the medial malleolus ligaments.  X-rays were negative for any fractures.  The diagnosis was a contusion of the left foot with an ankle sprain.  The Veteran was put on a limited duty profile from May 1985 until July 1985 as a result of this injury.  He was issued a 3-point crutch to assist in walking.  

A separation examination is not of record, but a January 11, 1991 Army Reserve enlistment examination reveals normal clinical findings for the Veteran's feet and lower extremities.  The examiner specifically noted in the margin, "feet no problems, normal."  

The Veteran reported a previous broken foot on his prescreening form, completed several days prior to the January 1991 examination; however, he did not report when this occurred.  On a January 11, 1991 report of medical history, the Veteran denied any current or past foot trouble, bone, joint, or other deformity, arthritis, rheumatism, bursitis, or broken bones.  He described his present health as "Excellent."  

Post service treatment records show that the Veteran did not report foot problems to any examiner until his September 2010 VA examination.  X-rays at that time showed no old or acute fracture or dislocation of the feet or ankles.  The examiner noted a spur seen on each calcaneus.  Based on a review of the service treatment records and on a history elicited from the Veteran, the examiner opined that he could not determine the etiology of the Veteran's foot condition without resorting to mere speculation.  He noted that, while the Veteran had foot injuries in service, the Veteran had no documentation of ongoing treatment other than wearing supportive shoes, and there was no (then) current foot condition other than complaints of pain.  

In an April 2012 VA examination, the examiner diagnosed a loose ossicle at the left talar head and degenerative or traumatic arthritis of the right foot.  After reviewing the claims file and specifically addressing relevant service treatment and private medical records, the examiner opined that it was less likely than not that any foot condition was related to service.  His rationale was as follows: 

After [injury to the right foot in service] there are no other complaints/findings/documentation regarding any problems with the R foot until 2011.  In fact a 1991 enlistment exam (for Army Reserves) shows the patient denied any foot trouble.  Therefore, there is at least a 20 year time period here where there are no complaints of a R foot condition.  The patient could have injured his R foot at any point during this 20 years.  Regarding the L foot the STRs showed in 1985 the patient sustained contusion of the L foot.  The orthopedic notes indicate this condition seemingly resolved without any long term sequel as the patient was not seen on a long term basis about the contusion....  In 2011 the patient notes he slipped on a wet floor in Jan. of that year.  He was diagnosed with a R knee problem, but the patient could just as easily have injured his R or L foot then or at any other time in the 20 year time period noted above.  MRI of the R foot does show degenerative changes and a spur associated with the talus.  X-ray of the L foot at this time shows a loose ossicle at the talar head.  But again these conditions could have occurred at any time after military service.  See April 2012 VA Examination, p. 15.  

Private treatment records show that the Veteran was diagnosed with degenerative changes at the dorsal talonavicular joint with spur formation at the dorsal aspect of the talar head of the right foot in May 2011.  No fracture was noted at the time.  In a December 2012 private treatment record, Dr. J.P. diagnosed a large exostosis to the dorsal anterior talus consistent with an old fracture of the right foot, and arthritis of the right foot, possibly secondary to a previous fracture.  After eliciting a history from the Veteran, the physician opined that the Veteran's current right foot disorder was "highly suspicious for being secondary to his maligned previous talar fracture."  

The Board is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Board finds the September 2010 VA opinion and Dr. J.P.'s opinion to be of less probative weight than the April 2012 VA examiner's opinion.  The September 2010 VA examiner's opinion is inconclusive.  His statement that arthritis is "possibly secondary to a previous fracture" includes the inherent corollary possibility that there is no such relationship.  Moreover, the examiner does not identify when the fracture occurred.  Service treatment records do not reflect a fracture in service.  While the December 25, 1984 report notes what was interpreted as an old fracture on x-ray, the only diagnosis was a sprain.  

Dr. J.P.'s reference to a current foot disorder being "highly suspicious" for being secondary to a previous fracture also does not identify the fracture.  Moreover, the term "highly suspicious" is imprecise and does not convey a level of probability.  The Board interprets this term as the equivalent of a possibility.  The opinion is therefore inconclusive.

The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Bloom v. West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).  

In addition, the Board notes that in contrast to the April 2012 VA opinion, Dr. J.P's statements are unsupported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion").  The April 2012 VA opinion provides a much more detailed discussion of the facts and medical principles.  The examiner reviewed the Veteran's claims file, provided a lengthy review of the salient medical history, and provided a detailed rationale incorporating private treatment records.  As such, the opinion of Dr. J.P. is accorded less weight than the April 2012 VA opinion.  

While not dispositive of the issue, the Board emphasizes the multi-year gap between discharge in 1985 and the first report of post-service symptoms in 2010.  Further, while degenerative changes to the right foot have been noted, this disorder was not manifest to a compensable level within one year of the Veteran's separation from active duty.  This is clearly demonstrated by the 1991 reserve examination.  Service connection for arthritis is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. § § 3.307, 3.309.  The 1991 examination, and the Veteran's report of no history of or current foot problems are also probative evidence against continuity of symptomatology.  

The Board has also considered lay statements from the Veteran's acquaintances and statements from the Veteran and his representative.  Lay statements received in January 2013, S.G., L.S., K.G., and M.C. confirm observations of the Veteran's foot pain.  These individuals are competent to report the Veteran's symptoms as they come to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  However, these statements are not probative evidence of continuity of symptomatology or a nexus to service, as the longest any of these individuals has been acquainted with the Veteran is 10 years, and the Veteran was discharged from service 29 years ago.  To the extent that the Veteran asserts that these statements show that he has been treated for the claimed disorder for the past 20 years, the Board finds them unpersuasive.  See Hearing Transcript, p. 7.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, an orthopedic disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of an orthopedic disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board readily acknowledges that the Veteran is competent to report symptoms of current foot pain, but there is no indication that he is competent to associate this pain with a particular diagnosis or remote etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, the lay evidence of record does not constitute competent medical evidence and lacks probative value.  

Further, the Board finds that the Veteran's assertions of continuity of symptomatology are not credible.  Although the Veteran reported a history of a broken foot in a prescreening form in connection with a January 1991 reserve unit enlistment examination, he also specifically denied any history of or current foot trouble in a report of medical history during the same examination.  It follows that if his claimed injury has been problematic since service, that injury would have been reflected on the report of medical history.  

Even more persuasive, the VA examiner specifically recorded in the margin of the examination report "feet no problems, normal."  This adds greater weight to the validity of the normal finding, as the examiner was not simply marking a box on a pre-printed form.  This notation written in the examiner's own hand is probative and persuasive evidence that there were no abnormalities of the feet at the time of the examination.  The Veteran's recent reports of continuous foot pain since service are inconsistent with this finding and with the Veteran's endorsement during the 1991 examination that he did not then or ever have problems with his feet, and that his health was excellent.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the statement of medical history in 1991 is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The Veterans Court has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account in 1991, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of the current foot symptoms.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history in 1991 is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

In addressing the Veteran's assertions, the Board must also address the Veteran's hearing testimony.  In the Joint Motion, the parties stipulated specifically that the Board failed to adequately address testimony elicited during the November 2012 Board hearing.  In particular, the parties noted that, during the November 2012 hearing, testimony was elicited that Appellant was diagnosed with arthritis or arthritic changes "in the eighties, nineties and 2000."  

The Veteran testified that he was seeing private physicians during this period for foot problems, "like the foot tightening up."  He reported that a doctor told him that this was from an old injury.  He testified that, after reviewing his x-rays, a doctor told him that his problems were from arthritis setting in, and he had an old injury in the foot.  

As discussed above, the Veteran's testimony that a doctor told him he had an old injury is inherently vague as to the date of the old injury.  This assertion does not relate any current foot disorder to service and does not suggest such a relationship.  Far more persuasive to the Board are the results of the 1991 reserve examination which found without reservation that there were no problems with the feet, and that the feet were then normal.  This examination coming less than six years after service separation directly addresses the Veteran's condition in the intervening years.  The Veteran's assertion in his hearing testimony that he was diagnosed with arthritis and treated for foot problems in the eighties is therefore factually inaccurate.  The 1991 reserve examination provides direct, competent, and probative evidence that there were no foot abnormalities as late as 1991.  To the extent the Veteran has asserted a diagnosis of arthritis in the nineties or 2000s, this is not probative of a relationship between such arthritis and the Veteran's service, which ended in 1988.  

As a preponderance of the evidence is against any relationship between a current foot disorder and service, the Board finds that the claim of entitlement to service connection for a bilateral foot disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 51078 (b) (West 2002); 38 C.F.R. § 3.102 (2014). 

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him on August 11, 2010 and August 25, 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding the claim in September 2010 and April 2012, as well as a medical opinion in April 2012.  The Veteran has made no specific allegations as to the inadequacy of 2012 opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge explained the basis for the RO's denial of his claim and described the type of evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a bilateral foot disorder is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


